DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on October 8, 2020.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 14, 19, and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 9,716,265) in view of Kase (US 2015/0024207).
For claims 14 and 27:  Dai teaches a method for preparing a positive electrode active and its precursor for a lithium secondary battery, the method comprising preparing a reaction solution in which metal-containing compound particles such as manganese nickel cobalt hydroxide precursor particles are produced by adding an ammonium cation-containing complex forming agent such as aqueous ammonia and a basic compound such as alkali metal hydroxide to a solution including a metal raw material such as manganese sulfate or cobalt sulfate for forming a lithium complex metal oxide. (Dai in col. 10, lines 18-35)  The temperature of the coprecipitation reacting is 55º C and must be maintained in the range of 30-65º C, which is within the claimed range of 30ºC to 70ºC and overlaps therewith. (col. 9 lines 52-56)  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  Furthermore, Dai teaches preparing a precursor by adding an ammonium cation-containing complex forming agent and a basic compound to the reaction solution to grow the metal-containing compound particles. (col. 10 line 45-61)
Furthermore, Dai teaches that for the preparing a reaction solution step, coprecipitation reacting the result at a fixed pH in the range of 10 to 12, e.g. fixed at 11 or 11.5 (Examples 2, 6,  8-9), which teaches or at least suggests coprecipitation reacting with a pH of more than 10.5 to 12.  For the preparing a precursor step at a pH of 10.5 or less, Dai teaches mixing the precursor with a lithium-containing raw material and then heating the result to form a positive electrode active material while maintaining the pH in the range of 10-12. (Dai col. 10 lines 24-61)  Starting with a fixed pH of 11 or 11.5, and as the reaction solution pH is maintained as a constant pH in the range of 10-12 and as 10.5 or less is within this range, Dai teaches or at least suggests the preparing a precursor step with the reaction solution having a pH of 10.5 or less for the subsequent preparing a precursor step, and a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Dai does not explicitly teach the pH of the coprecipitation reacting and the pH in the preparing the precursor being different.  However, with a fixed pH of 11 or 11.5 and with a pH of 10.5 or less as prima facie obvious, it is asserted that the pH is different for the coprecipitation reacting and for preparing the precursor steps.  The prior art is maintained to provide the motivation for one of ordinary skill in the art to focus on pH levels at the bottom of Dai’s range and to explore pH levels below 10.5. (MPEP § 2145 subsection X.D.)
	Dai does not explicitly teach the preparing a precursor step at a temperature lower by 5ºC to 20ºC than the temperature at which the metal-containing compound particles are produced.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  To this end, Kase in the same field of endeavor teaches that the temperature of a reaction solution is preferably maintained at 20 to 70º C, and where a temperature of less than 20º C has a low solubility of salt and thereby has a low salt concentration, while a temperature of more than 70º C allows for many crystal nuclei formed, thereby leading to the presence of many minute particles. (Kase in [0059])  The skilled artisan would find obvious to optimize the temperature of preparing a precursor inclusive of a temperature lower than the temperature at which the metal-containing compound particles are produced.  The motivation for such a modification is to sufficiently grow crystals and to achieve high-density particles. (Id.)  It is asserted that modification of Dai’s lower range of 30º C in preparing a reaction solution in which the metal-containing compound particles are produced in view of Kase maintaining the temperature of a reaction solution at 20º C results in a temperature lower by 10º C, which teaches or at least suggests the preparing of a precursor is carried out at a temperature lower by 5º C to 20º C than the temperature at which the metal-containing compound particles are produced. 
	For claim 19:  In Dai, the heating is carried out at a temperature of 1000º C, which  teaches or at least suggests heating at a temperature of 700º C to 1000º C. (Dai in col. 10 line 58)
 	For claims 28-31:  As stated in the prior Office actoin, claims 28-31 are withdrawn claims made without traverse, and claims 28-31 recite features to the positive electrode active material which do not further limit the claimed method for preparing a positive electrode active material.  For this reason and as claims 28-31 are presently withdrawn, limitations of claims 28-31 are not been given patentable weight.

 	For claims 33 and 34:  The coprecipitation is carried out in an inert atmosphere of nitrogen and/or argon. (Dai in col. 10 lines 27-30)
	For claim 35:  As to the pH of the reaction solution being changed at a rate of pH of 1 to 2.5 per hour, it is asserted that optimization of the rate of change of pH of the reaction solution within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum rate of change is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the rate of change of pH is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	For claims 36-40:  Claims 36-40 recite features to the positive electrode active material, which do not further limit the claimed method for preparing a positive electrode active material of claim 14 and/or claim 36 from which claims 36-40 directly or indirectly depend.  For this reason, limitations of claims 36-40 have not been given patentable weight.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 9,716,265) in view of Kase (US 2015/0024207), and further in view of Yanagisawa et al. (US 2014/0065298)
The teachings of Dai and Kase are discussed above.
	Dai does not explicitly teach after the heating, forming a surface treating layer including a compound of Formula 2 on a surface of the positive electrode active material.  However, Yanagisawa in the same field of endeavor teaches forming a surface treating layer on a surface of the positive electrode active material by surface treating the prepared positive electrode active material using a composition including a lithium oxide of Formula 2 or mixing the prepared positive electrode active material with a Me raw material and then heating the result. (Yanagisawa in [0007-0008], [0033])  The skilled artisan would find obvious to further modify Dai by forming a surface treating layer including a compound of Formula 2 on a surface of the positive electrode active material after the heating.  The motivation for the modification is to prevent the active material from reacting with the electrolyte material. ([0024])

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that Dai is mischaracterized as Dai teaches holding the pH value constant.  This argument is not found persuasive as Dai teaches a “constant pH in the range of 10-12” and not a constant pH value per se. (Dai in col. 10 lines 30-32, Figure 16 box 1606).  As to Dai not teaching or suggesting altering the pH levels of the solution during the reaction, in reply Dai maintains a constant pH range for the NH4OH solution in the pH range of 10-12.  It is asserted that a range by definition is a variation between upper and lower values.  Additionally, the prior art is maintained to provide the motivation for one of ordinary skill in the art to focus on pH levels at the bottom of pH range of 10-12 and to explore pH levels below 10.5 for the precursor step as claimed. (MPEP § 2145 subsection X.D.)
.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722